Friday, July 01, 2011


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548
Mr. James C. Harrington
Texas Civil Rights Project
1405 Montopolis Dr.
Austin, TX 78741-3438

RE:   Case Number:  09-0420
      Court of Appeals Number:  03-08-00076-CV
      Trial Court Number:  D-1-GN-06-002147

Style:      ESPERANZA ANDRADE, IN HER OFFICIAL CAPACITY AS SECRETARY OF
      STATE FOR THE STATE OF TEXAS
      v.
      NAACP OF AUSTIN, NELSON LINDER, SONIA SANTANA AND DAVID VAN OS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |